Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Specification 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which the applicant may become aware in the specification, since the translation to English has caused many grammatical errors within the Claim Objections, see blow. 
					Claim Objections
Claim 4 recites “the values the adaptive threshold”, which should read, “the values of the adaptive threshold”
Claim 4 recites “second velocity value data are the products”, which should read, “second velocity value data, which are the products”
Claim 5 recites “is removal of the velocity values” which should read, “is removed from the velocity values” 
Appropriate correction is required. 
				Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 2, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication Lee et al 2012/0130249 (hereinafter Lee) in view of US patent application publication Shibata et al 2015/0359507 (hereinafter Shibata), in view of WIPO 2018/058606 Chen Zhijie (hereinafter Zhijie), English translation provided, in view of  US patent 10,537,310 Tanaka et al (hereinafter Tanaka’s patent), in view of US patent application publication Seo et al 2017/0071577 (hereinafter Seo) 
	Regarding claim 1, 11, and 12, Lee discloses, 
	An ultrasound signal processing device that calculates blood flow information by driving a plurality of transducers arranged in an ultrasound probe to execute ultrasound transmission and reception with respect to a subject (Lee, Abstract; an ultrasound system comprises: an ultrasound data acquisition unit configured to acquire ultrasound data corresponding to a living body including a moving target object; a storage unit for storing qualification curve information for determining blood flow signals of the target object)  the ultrasound signal processing device including ultrasound signal processing circuitry (Lee, Fig. 1; element 140 processing unit),
the ultrasound signal processing circuitry comprising: (Lee, Fig. 1; element 140 processing unit) a transmitter that transmits, a plurality of times, via the plurality of transducers, detection waves to a region of interest denoting a range to be analyzed in the subject; Lee discloses transmitting ultrasound signals in (0004; particularly, the ultrasound system may transmit and receive ultrasound signals to and from the living body to thereby form Doppler signals corresponding to a region of interest (ROI)) (0023; the ultrasound probe 310) The examiner notes one of ordinary skilled in the art can conclude that ultrasounds require a transducer commonly referred to as a probe, in order to transmit and receive signal. Using a probe/transducer is a common practice in the field of the endeavor. Further Lee discloses having two transmitting signals interpreted as a plurality of transducers usage in paragraph 0024-“ In the embodiment, the transmitting section 320 may generate first transmitting signals for obtaining….The transmitting section 320 may further generate second transmitting signals for obtaining the color Doppler image corresponding to the region of interest RI based on a predetermined ensemble number”) Wherein a processing unit in Claim 3 calculates the range to be analyzed in the subject,  Claim 3-“processing unit is configured to: detect a region corresponding to the calculated velocity and power components among the first to fifth regions of the qualification curve information; form qualification analysis information including the detected region; and perform the blending process based on the qualification analysis information.”
a reception beamformer that generates, for each of the detection waves, a reception signal sequence based on reflected ultrasound from the subject received in a time sequence by the plurality of transducers; Lee discloses in (0023; The transmitting section 320 may include… a transmitting beam former (not shown) and the like.) The examiner notes beam formers, which can be used to scan a region and transmits the reflected ultrasound signal are a common practice in the field of the endeavor, since a beam former can transmit signals, beam formers can be applied to the same method disclosed in paragraph 0024 outlined above, wherein the “received signals” in paragraph 0023 and “ultrasound data” in paragraph 0009 which are consider the same element and are further interpreted as the reception signal sequence claimed. 
a (Abstract; an ultrasound data acquisition unit configured to acquire ultrasound data corresponding to a living body including a moving target object, and Lee discloses a first complex Doppler signal sequence interpreted in [0009]; a) acquiring ultrasound data corresponding to a living body including a moving target object; b) forming first Doppler signals based on the ultrasound data;), wherein the ultrasound data acquisition performs the same principles as a quadrature detector with respect to a first Doppler signal, since both measure the Doppler signal from a moving target. 
	Lee discloses further, a filter processor that generates a second complex Doppler signal sequence by performing clutter removal filter processing on the first complex Doppler signal sequence (Lee, Abstract; perform a clutter filtering process upon the first Doppler signals to form second Doppler signals, Clutter removal is a common practice in the field of the endeavor and is considered a filter processor, refer to 0006; The ultrasound system typically adopts a clutter filter that may be a high pass filter to remove the clutter signals from the Doppler signals.);
	a blood flow calculator that generates first velocity value data by calculating velocity values for each set of (Lee, Abstract; calculate velocity and power components of the second Doppler signals) wherein the calculation of velocity is the first  Claim 8; Doppler image based on the calculated velocity and power components and qualification curve information for determining blood flow signals of the target object; also refer to 0005; Doppler signals obtained by alternately transmitting and receiving ultrasound signals to and from the target object…The clutter signals may have amplitude, which is over 100 times than that of the blood flow signals indicative of velocities of the blood flow. The clutter signals may be an obstacle for accurately detecting a velocity of the blood flow.) The examiner considers a blood flow calculator as merely circuitry refer to (0008; a storage unit for storing qualification curve information for determining blood flow signals of the target object) wherein the blood flow is calculated. 
an (0043; The image generator 17 converts the blood flow information and the tomographic image data represented by signal strings of scan lines into image data represented by the orthogonal coordinate system, wherein the blood flow information corresponds to the blank processor, 0028; The blank processor 143 stores a velocity threshold to obtain the velocity calculated by the calculator 142 as blood flow information…the blank processor 143 outputs a velocity equal to or above a new velocity threshold to the blood flow smoothing processor 144.) Note a blank processor has the same goal as an adaptable threshold processor, both output velocity with respect to a velocity threshold. Threshold processing is a common technique in the field of the endeavor to filter signal. 
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee Doppler signals to include a threshold hold processor to generate a velocity values taught by Shibata, which would constitute a mere constructional change of Lee’s Doppler signal which detects velocity of blood and tissue to include a threshold hold processor which generates values corresponding to a criteria such as a threshold. The motivation to do this would be to use known techniques to remove velocity values below a threshold thereby generating accurate blood velocity values. 
Lee fails to discloses a coordinate system with respect to velocity and generating the second and third velocity value data. This is disclosed by Zhijie. Specifically, Zhijie discloses a in paragraph 0002-“ the autocorrelation detection results in a mixture of multiple blood flow velocities” wherein four velocities values are obtained.” Further Zhijie discloses a first blood flow velocity value in paragraph 0142-“ the blood flow speeds of the corresponding multiple target points A, B, C, D in the T1 frame image are v1-1, v1-2, v1-3, v1-4,”, a second blood flow velocity value in paragraph 0142-“ The blood flow speeds of points A, B, C, and D are v2-1, v2-2, v2-3, and v2-4, respectively”, a third blood flow velocity value in paragraph 0142-“the blood flows of the corresponding multiple target points A, B, C, and D in the T3 frame image. The speeds are v3-1, v3-2, v3-3, and v3-4, respectively”, and a fourth blood flow velocity value in paragraph 0142-“ The blood flow speeds of the corresponding target points A, B, C, and D in the T4 frame image are v4-1 and v4-2, respectively.” 
Further Zhijie discloses a first blood flow velocity value in paragraph 0142-“ the blood flow speeds of the corresponding multiple target points A, B, C, D in the T1 frame image are v1-1, v1-2, v1-3, v1-4,”, Further Zhijie discloses a coordinate system corresponding to the speed and time of the blood flow in paragraph 0011-“The speed and time associated coordinate system is plotted in the display area;” In claim 3, Zhijie discloses, “associated coordinate system A change in value, obtaining a spectrum of motion velocity profiles associated with the location of interest, including: In the same associated coordinate system, changes in the values of the blood flow velocities at the at least two positions of interest are simultaneously displayed in order of change in time, and motion velocity curves respectively associated with the at least two points of interest are obtained.”
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Shibata Doppler signals which generate velocities values to include a second, and third velocity value corresponding to a coordinate system taught by Zhijie, which would constitute a mere constructional change to include a second and third velocity value with a coordinate system comes within the scope of customary practice followed by those skilled in the art and there is not inventive. The motivation to do this would be to use known techniques to determine the change in values of blood flow velocities corresponding to exact positions; thereby, improving the removal of unwanted noise such as tissue to improve the blood velocity values and tissue velocity values. 
Lee fail to disclose, (i) second velocity value data based on the first velocity value data and the tissue velocity value data, and this is disclosed by Tanaka’s patent; (ii) third velocity value data by applying a correction to velocity values of the second velocity value data that have an absolute value equal to or less than a velocity threshold; These elements are disclosed by Tanaka’s patent. Specifically, Tanaka’s patent discloses a second Figure 2 considered as the calculate blood-flow vector-S4, which comprises the first velocity value data considered the blood flow velocity, similar to Lee’s blood flow velocity calculation discussed above, and the calculated tissue velocity. Tanaka’s patent discusses in Column 6 lines 28-34-“ In the step S4, the blood-flow vector operation part 154 estimates a blood-flow vector, by using the tissue blood-flow boundary velocity (either one of the velocity 511 of the left-side tissue a and the velocity 512 of the right-side tissue b) calculated by the tissue velocity operation part 152, and the blood-flow velocity distribution information acquired by the Doppler velocity operation part 153.”)
Tanaka’s patent further discloses, a third velocity value data in Figure 2 considered as a coincidence degree information S5. Specifically, Tanaka’s patent discusses the coincidence degree is determined based on the second velocity value data, calculate blood-flow vector-S4, blood flow velocity, and tissue velocity value data, tissue-blood flow velocity in the following sections: Column 8 Lines 13-16-“Calculation of the coincidence degree in the present step is performed by comparing the velocity (the velocity component in the orthogonal direction) obtained in the step S2 (tissue tracking), with the velocity obtained by the formula 4 or the formula 5 in the step S4, with regard to the same location.” Wherein the coincidence degree may include information regarding the blood flow velocity refer to Column 8 Lines 62-64-“The coincidence degree calculated in the step S51 may include information regarding the certainty of the blood-flow velocity vector estimation” the coincidence degree applies a correction to the velocity values via the comparison of velocities
a tissue velocity detector that generates tissue velocity value data by calculating velocity values for each
set of paragraphs 0005 and claim 8 and in (0035; The first Doppler signals may include the blood flow signals by the blood flow, the clutter signals by the motion of the blood vessel wall and the noise.” Lee teaches the principles of calculating blood flow via Doppler, a common practice in the field of the endeavor.) Further Lee discloses in (0005; The Doppler signals may include a low frequency signal (so-called clutter signals) due to the motion of a cardiac wall or valve of a heart. The clutter signals may have amplitude, which is over 100 times than that of the blood flow signals indicative of velocities of the blood flow. The clutter signals may be an obstacle for accurately detecting a velocity of the blood flow.)  Therefore Lee discloses improving blood flow values with respect to tissue. 
	Lee fail to teach calculating the velocity value of tissue for each set of coordinates of the observation points. This is disclosed by Tanaka’s patent. Within the same field of endeavor Tanaka’s patent teaches calculating the blood flow velocity and tissue velocity refer to Figure 2 below and Column 4 lines 33-35-“a tissue velocity operation part 152, a Doppler velocity operation part 153, a blood-flow vector operation part 154” while calculating the coordinates of the blood flow velocity using coordinates and velocity vectors with Doppler refer to Column 6 lines 34-51-“With reference to FIG. 4, a method for estimating the blood-flow vector will be explained. The velocity measurement using the Doppler effect in the step S3 allows only the velocity v.sub.r to be obtained, being the ultrasound beam direction component of the three-dimensional blood flow velocity V. However, by using the laws of physics, it is possible to estimate the velocity component v.sub.θ in the direction orthogonal to the beam direction (hereinafter, referred to as “orthogonal direction” or “θ-direction”). Here, a polar coordinate system is considered, assuming the depth direction of the ultrasound beams as r-direction, and the sector scanning direction of the ultrasound beams as θ-direction. When the velocity component in the r-direction of blood flow is assumed as v.sub.r, and the velocity component in the θ-direction as v.sub.θ, the equation of continuity in the polar coordinate system is expressed as the following formula 1, ignoring the effect of blood flow that passes through the imaging plane vertically.” 
	Further Tanaka’s patent discloses calculating the coordinates of tissue velocity assuming the depth direction of ultrasound beams as r-direction, interpreted as a coordinate, with Doppler refer to Column 7 lines 13-15-”velocity component v.sub.r(r, θ) in the beam direction obtained by the color Doppler imaging”, Also refer to Column 7 lines 7-10-“ Here, v.sub.θ(r) represents the velocity component in the direction orthogonal to the beam direction of the tissue blood-flow boundary velocity at the depth r, being calculated by the tissue velocity operation part 152 (step S2).” And in Column 7 lines 30-34-“Here, “v.sub.θa.sup.T(r)” represents the velocity component in the θ-direction (direction orthogonal to the beam) of the tissue blood-flow boundary velocity at the point a (depth r) being calculated in the step S2. In contrast, when the integration route is obtained from the opposite tissue interface (point b)”
Abstract-“form a color Doppler image based on the calculated velocity and power components”. However, Lee fails to disclose all the elements such considering the coordinates of the observation points and the third velocity value for the color Doppler image. This is taught by Tanaka’s patent. Specifically, Tanaka’s patent discloses displaying coincidence degree information, considered the third velocity value data refer to Figure 2 and Column 10 lines 48-67–“a specific comment 905 is displayed together with the monochrome tomographic image 901 and the blood-flow velocity vectors 902. By way of example, when the coincidence degree is low, a comment is outputted, such as “Coincidence degree is low. Tilt the probe”, prompting to improve the coincidence degree. On the other hand, when the coincidence degree is high, a comment such as “Coincidence degree is high” is provided.” The coincidence degree corresponds to the blood flow which is calculated based on a coordinate system, Column 6 lines 43-49-“Here, a polar coordinate system is considered, assuming the depth direction of the ultrasound beams as r-direction, and the sector scanning direction of the ultrasound beams as θ-direction. When the velocity component in the r-direction of blood flow is assumed as vr, and the velocity component in the θ-direction as vθ, the equation of continuity in the polar coordinate system”
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Shibata as modified by Zhije Doppler signal of a first velocity and clutter signal which corresponds to the blood vessel and image generator, to include a second velocity value based on the first velocity value data and tissue velocity value data, and wherein the third velocity value data by applying a correction to the velocity values of the second value data that have an absolute value with image data corresponding to a third velocity value data with respect to a coordinate system taught by Tanaka’s patent. The motivation to do this would be to use known techniques to determine the change in values of blood flow velocities corresponding to exact positions with a display unit; thereby, improving removal of unwanted noise such as tissue to improve the blood velocity values and tissue velocity values. 
Lee fails to disclose for an absolute value to be equal to or less than a velocity threshold. Tanaka’s patent discloses for the absolute value with respect to velocity in Column 11 lines 37-44-“Therefore, thus obtained velocity (the absolute value) of the point b and the tissue blood-flow boundary velocity (the absolute value) at the point b being calculated in the step S2 are compared”) which refers to Column 12 lines 6-9 - ”coincidence degree estimator 155 configured to estimate the coincidence degree between the first blood flow velocity calculated on the second portion and the second blood flow velocity.” Tanaka’s patent fails to disclose for the absolute value, to be a value equal to or less than a velocity threshold.  
This is disclosed by Seo. Specifically, Seo teaches in (0030; Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.) Also refer to (0054; Equal to the threshold may be mapped to either 0 or 1. The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask) Analyzing velocity values equal to or less than or more than a velocity threshold is a common practice in the field of the endeavor. The same principle can be applied to an absolute value since an absolute value is merely a value of velocity. 
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee modify Lee as modified by Shibata as modified by Zhije as modified by Tanaka’s patent velocity value data that has an absolute value with an absolute value less than or equal to a velocity threshold taught by Seo, since a mere constructional change to include a value equal to or less than a threshold comes within the scope of customary practice followed by those skilled in the art and there is not inventive. The motivation to do this would to use known techniques to remove unwanted noise such as tissue to improve the blood velocity values and tissue velocity values.

    PNG
    media_image1.png
    501
    503
    media_image1.png
    Greyscale

				Figure 2 of Tanaka’s Patent

Regarding claim 2, Lee as modified discloses all the elements above in claim 1; however, 
Lee, Shibata, Zhijie, and Seo fail to discloses, wherein the tissue velocity detector further generates, for each set of coordinates of the observation points, fourth velocity value data by summing the third velocity value data and the tissue velocity value data, and the image generator generates the color Doppler image data based on the fourth velocity value data. 
This is disclosed by Tanaka’s patent. Specifically, Tanaka’s patent discusses the coincidence degree is determined based on the second velocity value data, calculate blood-flow vector-S4, blood flow velocity, and tissue velocity value data, tissue-blood flow velocity in the following sections: Column 8 Lines 13-16-“Calculation of the coincidence degree in the present step is performed by comparing the velocity (the velocity component in the orthogonal direction) obtained in the step S2 (tissue tracking), with the velocity obtained by the formula 4 or the formula 5 in the step S4, with regard to the same location.” Wherein the coincidence degree may include information regarding the blood flow velocity refer to Column 8 Lines 62-64-“The coincidence degree calculated in the step S51 may include information regarding the certainty of the blood-flow velocity vector estimation”.  Refer to Column 9 lines 25-45 formula 10 

    PNG
    media_image2.png
    402
    459
    media_image2.png
    Greyscale

Figure 3 Column 9 lines 25-45 formula 10

Lee discloses an image generator with color Doppler image data based on velocity value data, refer to the Abstract-“form a color Doppler image based on the calculated velocity and power components”. However, Lee fails to disclose all the elements such considering the coordinates of the observation points and a the third velocity value for the color Doppler image. This is taught by Tanaka’s patent. Specifically, Tanaka’s patent discloses displaying coincidence degree information, considered the third velocity value data refer to Figure 2 and Column 10 lines 48-67–“a specific comment 905 is displayed together with the monochrome tomographic image 901 and the blood-flow velocity vectors 902. By way of example, when the coincidence degree is low, a comment is outputted, such as “Coincidence degree is low. Tilt the probe”, prompting to improve the coincidence degree. On the other hand, when the coincidence degree is high, a comment such as “Coincidence degree is high” is provided.” The coincidence degree corresponds to the blood flow which is calculated based on a coordinate system, Column 6 lines 43-49-“Here, a polar coordinate system is considered, assuming the depth direction of the ultrasound beams as r-direction, and the sector scanning direction of the ultrasound beams as θ-direction. When the velocity component in the r-direction of blood flow is assumed as vr, and the velocity component in the θ-direction as vθ, the equation of continuity in the polar coordinate system”

Regarding claim 5, Lee as modified disclose all the elements of claim 1; however, Lee, Shibata, Zhijie, and Tanaka’s patent fail to disclose for an absolute value to be equal to or less than the velocity threshold. Tanaka’s patent discloses, determining an absolute value Column 11 lines 37-44-“Therefore, thus obtained velocity (the absolute value) of the point b and the tissue blood-flow boundary velocity (the absolute value) at the point b being calculated in the step S2 are compared”) which refers to Column 12 lines 6-9 - ”coincidence degree estimator 155 configured to estimate the coincidence degree between the first blood flow velocity calculated on the second portion and the second blood flow velocity.” But fails to discuss the absolute value equal to or less than the velocity threshold is removal of the velocity values. 
This is disclosed by Seo. Specifically, Seo teaches in paragraph (0030; Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.) Also refer to (0054;  Equal to the threshold may be mapped to either 0 or 1. The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask). Here within Seo, removing unwanted velocity values is interpreted as applying a correction to the velocity values to remove unwanted noise such as tissue or motion artifacts thereby improving the blood velocity values, a common practice a person skilled in the art. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Lee as modified absolute value to include an value equal to or less than the velocity threshold is removed from the velocity values taught by Seo, which would constitutes a mere constructional change which comes within the scope of customary practice followed by those of ordinary skilled in the art. The motivation to do this would be to use a known technique to remove unwanted noise such as tissue to improve the blood velocity values.
Claim(s) 3, 4, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Shibata in view of Zhijie in view of Tanaka’s patent in view Seo, as applied to claim 1 above, in further view of US patent application publication Tanaka et al 2016/0361040 (hereinafter Tanaka’s publication) 
	Regarding claim 3, Lee as modified disclose all the elements of claim 1; however, Lee, Shibata, Zhijie, Tanaka’s patent, and Seo fails to disclose the following taught by Tanaka’s publication,  wherein the adaptive threshold processor generates the second velocity value data by subtracting values based on the tissue velocity value data from the first velocity value data. Tanaka’s publication discloses (0064; In this situation, a blood-flow vector three-dimensional effect 603 is estimated by using D(r) (≠0) (S52). The blood flow vector calculated in the step S4 may include various errors such as errors in measurement precision, in addition to errors caused by the blood-flow vector three-dimensional effect. Many of the errors, other than the errors caused by the blood-flow vector three-dimensional effect, may be included in both of the blood flow vectors used for subtraction.). Wherein S4 is interpreted as the second velocity value data as the calculated blood-flow vector S4 of Tanaka’s publication and Tanaka’s patent, also refer to claim 1. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Lee as modified to include subtraction taught by Tanaka’s publication to subtract values based on tissue velocity data. The motivation to do this would be to use a known technique to remove unwanted noise such as tissue to improve the blood velocity values.  
Regarding claim 4, Lee as modified disclose all the elements of claim 3; however, Lee, Shibata, and Zhijie, and Tanaka’s patent  fails to disclose the following taught by Tanaka publication, wherein the values the adaptive processor subtracts from the first velocity value data to generate the second velocity value data. Tanaka publication discloses (0064; In this situation, a blood-flow vector three-dimensional effect 603 is estimated by using D(r) (≠0) (S52). The blood flow vector calculated in the step S4 may include various errors such as errors in measurement precision, in addition to errors caused by the blood-flow vector three-dimensional effect. Many of the errors, other than the errors caused by the blood-flow vector three-dimensional effect, may be included in both of the blood flow vectors used for subtraction.). Wherein S4 is interpreted as the second velocity value data as the calculated blood-flow vector S4 of Tanaka’s publication. Tanaka publication teaches subtraction of velocity to remove unwanted errors. Therefore the same method can be applied to subtract a first velocity value data to 
Tanaka’s publication further discloses multiplication of a correction term C interpreted as a correction coefficient with respect to velocity (0082; a three-dimensional effect of the blood flow vector calculated in the step S5, assumed as a correction term C) Refer to the formula 21 and 22 below: 

    PNG
    media_image3.png
    268
    403
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Lee as modified with Tanaka’s publication second velocity value data to be multiplied by a correction coefficient with respect to velocities, wherein the velocity value is tissue velocity instead of blood velocity, which constitutes a mere constructional change of mathematical formulas, which comes within the scope of customary practice followed by those of ordinary skilled in the art. The motivation to do this would be to use a known technique in order to remove unwanted noise such as tissue to improve the blood velocity values.
Regarding claim 8, Lee as modified discloses all the elements above in claim 1, Lee fails to discloses the following taught by Tanaka’s patent. Further Tanaka’s patent discloses, the adaptive threshold processor generates the third velocity value data by calculating 
Figure 2 considered as a coincidence degree information S5. Specifically, Tanaka discusses the coincidence degree is determined based on the second velocity value data, calculate blood-flow vector-S4, blood flow velocity, and tissue velocity value data, tissue-blood flow velocity in the following sections: Column 8 Lines 13-16-“Calculation of the coincidence degree in the present step is performed by comparing the velocity (the velocity component in the orthogonal direction) obtained in the step S2 (tissue tracking), with the velocity obtained by the formula 4 or the formula 5 in the step S4, with regard to the same location.” Wherein the coincidence degree may include information regarding the blood flow velocity refer to Column 8 Lines 62-64-“The coincidence degree calculated in the step S51 may include information regarding the certainty of the blood-flow velocity vector estimation” the coincidence degree applies a correction to the velocity values via the comparison of velocities. 
Tanaka’s patent fails to disclose a coefficient application to the data. Within the same field of endeavor Tanaka’s publication discloses a coefficient application to the data of a second velocity value interpreted as the correction term C. Refer to the following from Tanaka’s publication (0064; In this situation, a blood-flow vector three-dimensional effect 603 is estimated by using D(r) (≠0) (S52). The blood flow vector calculated in the step S4 may include various errors such as errors in measurement precision, in addition to errors caused by the blood-flow vector three-dimensional effect. Many of the errors, other than the errors caused by the blood-flow vector three-dimensional effect, may be included in both of the blood flow vectors used for subtraction.). Wherein S4 is interpreted as the second velocity value data as the calculated blood-flow vector S4 of Tanaka’s publication and Tanaka’s patent. Tanaka’s publication discloses formula 21 and 22 which are the products of multiplication of the velocity with a correction coefficient. Tanaka’s publication further discloses multiplication of a correction term C interpreted as a correction coefficient and velocity (0082; a three-dimensional effect of the blood flow vector calculated in the step S5, assumed as a correction term C) Refer to the formula 21 and 22 below: 

    PNG
    media_image3.png
    268
    403
    media_image3.png
    Greyscale


Refer to claim 1 which mentions Tanaka patent which teaches determining the absolute value the absolute value with respect to velocity in Column 11 lines 37-44-“Therefore, thus obtained velocity (the absolute value) of the point b and the tissue blood-flow boundary velocity (the absolute value) at the point b being calculated in the step S2 are compared”) which refers to Column 12 lines 6-9 - ”coincidence degree estimator 155 configured to estimate the coincidence degree between the first blood flow velocity calculated on the second portion and the second blood flow velocity.” Tanaka fails to disclose for the absolute value, to be an value equal to or less than a velocity threshold.  
Within the same field of endeavor Seo discloses determining a value to be a value equal to or less than a velocity threshold. Specifically, Seo teaches in paragraph (0030; Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.) Also refer to paragraph (0054; Equal to the threshold may be mapped to either 0 or 1. The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask) Analyzing velocity values equal to or less than or more than a velocity threshold is a common practice in the field of the endeavor. The same principle can be applied to an absolute value since an absolute value is merely a value of velocity. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified second velocity value to have an absolute value equal to or .
Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Shibata in view of Zhijie in view of Tanaka’s patent in view Seo, as applied to claim 1 above, in further view of US patent 10,820,890 Palti
Regarding claim 6, Lee as modified discloses all the elements of claim 1, however Lee fails to discloses further coverts to 0 velocities and a power values of first power value data that are equal to or less than a power value threshold. This is disclosed by Seo discloses converting to 0 velocity values and calculating a values that are equal to or less than a threshold. Specifically, Sato discloses in paragraph 0030-“Thresholds are applied to the velocities and/or powers. For example, a low velocity threshold is applied. Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.” Wherein the velocity values are set to zero. Also refer to paragraph 0054-“Equal to the threshold may be mapped to either 0 or 1.” The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask” The same mathematical principle, can be applied to powers, since velocities and powers are forms of energy. 
Seo fails to disclose calculating power values and a first power Value. This is disclosed by Palti. 
Within the same field of the endeavor, Palti discloses a first and second velocity data and a first and second power data. Refer to Claim 1, Column 12 lines 36-45-“ identifying a first portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the audio frequency driving signal; comparing the identified first portion to a first reference; identifying at least one second portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air” Column 2 lines 57-58-“total power in the at least one higher order harmonic is lower than a second threshold.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee’s as modified third velocity value with respect to a second velocity value to include Seo’s conversion of velocities to 0 and mathematical calculation of taking a value that are equal to or less than a threshold with Palti teachings of a first power value corresponding to a threshold. The motivation to do this would be to apply a known technique to power to remove unwanted noise such as tissue to improve blood velocity values. 
Regarding claim 7, Lee as modified discloses all the elements of claim 1, Lee discloses considering a power value of the second Doppler signal and imaging of a power; however does not explicitly state a first power value data and second power value data and a first power value data power values that are equal to or less than a power value threshold. Specifically, Seo discloses in paragraph (0030;Thresholds are applied to the velocities and/or powers. For example, a low velocity threshold is applied. Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.) Wherein the velocity values are set to zero. Also refer to paragraph (0054; Equal to the threshold may be mapped to either 0 or 1.) The same mathematical principle, can be applied to powers, since velocities and powers are forms of energy, in order to remove power values. 
Palti discloses a second power value data and a second power value data. Column 12 lines 36-45-“ identifying a first portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the audio frequency driving signal; comparing the identified first portion to a first reference; identifying at least one second portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air” Further Palti discloses threshold of the power in Column 2 lines 57-58-“total power in the at least one higher order harmonic is lower than a second threshold.”
Palti further discloses the image generator further generates power Doppler image data based on the second power value data. Palti further discloses in (Column 2 Lines 62-67; a representation of the at least one second portion of the power and velocity data that corresponds to the at least one higher order harmonic may also be displayed.) The examiner notes a power Doppler is merely a common technique associated with Doppler and thus to claim a power Doppler to generate power values is to claim a known fact within in the field of the endeavor and is therefore not inventive. Palti further discloses in (Abstract; obtain power and velocity Doppler data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified blood flow calculator generating values for set of coordinates to  from a second complex Doppler signal sequence wherein removal of first power value data is equal to or less than a power value threshold instead of using velocity values to or less than a velocity threshold, taught by Seo to include Palti teachings of a a first power value data corresponding to blood flow and second power value data to be imaged, since this would constitute a mere constructional change. The motivation to do this would be to use known techniques to remove unwanted noise or signal to improve blood velocity values. 
Regarding claim 9,  Lee as modified discloses the all the elements claim 1, in addition, further Lee as modified discloses the following: Lee as modified discloses the following with respect to velocity value, refer to claim 1; wherein the blood flow calculator further generates 
Generating a first power value data by calculating a power value and generating a second power value data via Doppler is taught by Palti. Specifically, Palti discloses a second power value data and a second power value data. Column 12 lines 36-45-“ identifying a first portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the audio frequency driving signal; comparing the identified first portion to a first reference; identifying at least one second portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air”) Further Palti discloses threshold of the power in (Column 2 lines 57-58-“total power in the at least one higher order harmonic is lower than a second threshold.”) Palti further discloses in (Column 2 Lines 62-67; a representation of the at least one second portion of the power and velocity data that corresponds to the at least one higher order harmonic may also be displayed.) The examiner notes a power Doppler is merely a common technique associated with Doppler and thus to claim a power Doppler to generate power values is to claim a known fact within in the field of the endeavor and is therefore not inventive. Palti further discloses in (Abstract; obtain power and velocity Doppler data).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified blood flow calculator generating values for set of coordinates to from a second complex Doppler signal sequence include a first power value data corresponding to blood flow and second power value data to be imaged taught by Palti, since this would constitute a mere constructional change. The motivation to do this would be to use known techniques to remove unwanted noise or signal to improve blood velocity values. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view Shibata in view of Zhijie in view of Tanaka’s patent in view Seo, as applied to claim 1 above, in further view of US patent 5,669,385 Pesque et al (hereinafter Pesque)
Regarding claim 10, Lee as modified discloses all the elements above in claim 1, further Tanaka patent discloses, wherein the tissue velocity detector further calculates Figure 2 and Column 4 lines 33-35-“a tissue velocity operation part 152, a Doppler velocity operation part 153, a blood-flow vector operation part 154” Further Tanaka’s patent discloses calculating the coordinates of tissue velocity assuming the depth direction of ultrasound beams as r-direction, interpreted as a coordinate, with Doppler refer to Column 7 lines 13-15-”velocity component v.sub.r(r, θ) in the beam direction obtained by the color Doppler imaging”, Also refer to Column 7 lines 7-10-“ Here, v.sub.θ(r) represents the velocity component in the direction orthogonal to the beam direction of the tissue blood-flow boundary velocity at the depth r, being calculated by the tissue velocity operation part 152 (step S2).” And in Column 7 lines 30-34-“Here, “v.sub.θa.sup.T(r)” represents the velocity component in the θ-direction (direction orthogonal to the beam) of the tissue blood-flow boundary velocity at the point a (depth r) being calculated in the step S2. In contrast, when the integration route is obtained from the opposite tissue interface (point b)”
Tanaka fails to disclose calculating tissue power value data by calculating power value. This is taught by Pesque, (Column 1 lines 49-53; Since, as mentioned above, Doppler echo signals emanate from both moving fluids and tissue, a power Doppler image can be formed representing both fluid flow Doppler power and tissue motion Doppler power.) Pesque further discloses determining power values of tissue with respect to a coordinate system in (Column 6 lines 9-13; The Doppler power estimates which have been identified by one of the above processes as resulting from moving tissue are coupled along with their spatial coordinates to the scan converter and display processor 34 which spatially arranges the Doppler power display values).
the adaptive threshold processor, when generating the third velocity value data, 
	As stated in claim 1, Tanaka’s patent discloses a third velocity value data in Figure 2 considered as a coincidence degree information S5, Column 8 Lines 13-16. Specifically, Tanaka discusses the coincidence degree is determined based on the second velocity value data, calculate blood-flow vector-S4, Column 6 lines 28-34. Further Tanaka discloses calculating the coordinates of tissue velocity assuming the depth direction of ultrasound beams as r-direction, interpreted as a coordinate, with Doppler refer to (Column 7 lines 13-15-”velocity component v.sub.r(r, θ) in the beam direction obtained by the color Doppler imaging”, Also refer to Column 7 lines 7-10-“ Here, v.sub.θ(r) represents the velocity component in the direction orthogonal to the beam direction of the tissue blood-flow boundary velocity at the depth r, being calculated by the tissue velocity operation part 152 (step S2).” And in Column 7 lines 30-34-“Here, “v.sub.θa.sup.T(r)” represents the velocity component in the θ-direction (direction orthogonal to the beam) of the tissue blood-flow boundary velocity at the point a (depth r) being calculated in the step S2. In contrast, when the integration route is obtained from the opposite tissue interface (point b)”)
However Tanaka fails to discloses a coordinate system associated with power values of the tissue power value data that are equal to or less than a tissue power value threshold and converting to zero velocity values. 0030; Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.) Also refer to paragraph (0054; Equal to the threshold may be mapped to either 0 or 1. The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask) Analyzing velocity values equal to or less than or more than a velocity threshold is a common practice in the field of the endeavor. The same principle can be applied to an absolute value since an absolute value is merely a value of velocity. In addition, since power and velocity are forms of energy the same principle can be applied to power values of tissue. 
Pesque discloses determining power values of tissue with respect to a coordinate system in (Column 6 lines 9-13; The Doppler power estimates which have been identified by one of the above processes as resulting from moving tissue are coupled along with their spatial coordinates to the scan converter and display processor 34 which spatially arranges the Doppler power display values). Pesque fails to disclose the power values of tissue to be equal to or less than a tissue power value threshold. Associating power values or velocity values to be equal to or less than a threshold is a common practice in the field of the endeavor. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified to include the teaches of Seo’s process of removing noise by associating velocity equal to or less than a velocity threshold to be calculated with power values of tissue taught by Pesque, since this would constitute a mere constructional change with comes within the scope of customer practice followed by those skilled in the art. The motivation to do this would be to use known techniques to remove unwanted noise or signal to improve blood velocity values and tissue velocity values.






Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication Lee et al 2012/0130249 (hereinafter Lee) in view of US patent 5,669,385 Pesque et al (hereinafter Pesque) in view of US patent application publication Shibata et al 2015/0359507 (hereinafter Shibata), in view of  US patent 10,537,310 Tanaka et al (hereinafter Tanaka’s patent), in further view of US patent 10,820,890 Palti in further view of US patent application publication Seo et al 2017/0071577 (hereinafter Seo), view of US patent application publication Tanaka et al 2016/0361040 (hereinafter Tanaka’s publication). 
Regarding claim 13, Lee discloses, An ultrasound signal processing device that calculates blood flow information by driving a plurality of transducers arranged in an ultrasound probe to execute ultrasound transmission and reception with respect to a subject, (Lee, Abstract; an ultrasound system comprises: an ultrasound data acquisition unit configured to acquire ultrasound data corresponding to a living body including a moving target object; a storage unit for storing qualification curve information for determining blood flow signals of the target object)  the ultrasound signal processing device including ultrasound signal processing circuitry, (Lee, Fig. 1; element 140 processing unit), the ultrasound signal processing circuitry comprising: (Lee, Fig. 1; element 140 processing unit),
a transmitter that transmits, a plurality of times, via the plurality of transducers, detection waves to a
region of interest denoting a range to be analyzed in the subject; (Lee discloses transmitting ultrasound signals in paragraph 0004-“articularly, the ultrasound system may transmit and receive ultrasound signals to and from the living body to thereby form Doppler signals corresponding to a region of interest (ROI)” paragraph 0023-“ the ultrasound probe 310”) The examiner notes one of ordinary skilled in the art can conclude that ultrasounds require a transducer commonly referred to as a probe, in order to transmit and receive signal. Using a probe/transducer is a common practice in the field of the endeavor.  
Lee discloses in transmission of the ultrasound signals which requires a transmitter, a common practice in the field of the endeavor refer to paragraph 0023-“The transmitting section 320 may be configured to control the transmission of the ultrasound signals. The transmitting section 320 may be further configured to generate electrical signals ("transmitting signals") for obtaining an ultrasound image in consideration of the elements and focusing points. Thus, the ultrasound probe 310 may convert the transmitting signals into the ultrasound signals, transmit the ultrasound signals to the living body and receive the ultrasound echo signals from the living body to thereby output the received signals.” Further Lee discloses having two transmitting signals interpreted as a plurality of transducers usage in paragraph 0024-“ In the embodiment, the transmitting section 320 may generate first transmitting signals for obtaining the brightness mode image BI. Thus, the ultrasound probe 310 may convert the first transmitting signals into the ultrasound signals, transmit the ultrasound signals to the living body and receive the ultrasound echo signals from the living body to thereby output first received signals. The transmitting section 320 may further generate second transmitting signals for obtaining the color Doppler image corresponding to the region of interest RI based on a predetermined ensemble number”) Wherein a processing unit in Claim 3 calculates the range to be analyzed in the subject, “processing unit is configured to: detect a region corresponding to the calculated velocity and power components among the first to fifth regions of the qualification curve information; form qualification analysis information including the detected region; and perform the blending process based on the qualification analysis information.”
a reception beamformer that generates, for each of the detection waves, a reception signal sequence based on reflected ultrasound from the subject received in a time sequence by the plurality of transducers; (Lee discloses in 0023; The transmitting section 320 may include… a transmitting beam former (not shown) and the like.) The examiner notes beam formers, which can be used to scan a region and transmits the reflected ultrasound signal are a common practice in the field of the endeavor, since a beam former can transmit signals, beam formers can be applied to the same method disclosed in paragraph 0024 outlined above, wherein the “received signals” in paragraph 0023 and “ultrasound data” in paragraph 0009 which are consider the same element and are further interpreted as the reception signal sequence claimed. 
a quadrature detector that generates, for each of the detection waves, a first complex Doppler signal
sequence through quadrature detection of the reception signal sequence; Lee discloses a first complex Doppler signal sequence interpreted in (0009; forming first Doppler signals based on the ultrasound data). Lee discloses (Abstract; an ultrasound data acquisition unit configured to acquire ultrasound data corresponding to a living body including a moving target object, and [0009]; a) acquiring ultrasound data corresponding to a living body including a moving target object; b) forming first Doppler signals based on the ultrasound data;), wherein the ultrasound data acquisition performs the same principles as a quadrature detector with respect to a first Doppler signal, since both measure the Doppler signal from a moving target. 

filter processing on the first complex Doppler signal sequence; (Lee, Abstract; perform a clutter filtering process upon the first Doppler signals to form second Doppler signals, Clutter removal is a common practice in the field of the endeavor and is considered a filter processor, refer to 0006; The ultrasound system typically adopts a clutter filter that may be a high pass filter to remove the clutter signals from the Doppler signals.);

a blood flow calculator that generates, from the second complex Doppler signal sequence, first velocity
value data by calculating velocity values for each set of coordinates of the observation points and first power value
data by calculating power values for each set of (Lee, Abstract; calculate velocity and power components of the second Doppler signals) wherein the calculation of velocity is the first velocity value of blood flow refer to Claim 8; Doppler image based on the calculated velocity and power components and qualification curve information for determining blood flow signals of the target object; also refer to 0005; Doppler signals obtained by alternately transmitting and receiving ultrasound signals to and from the target object…The clutter signals may have amplitude, which is over 100 times than that of the blood flow signals indicative of velocities of the blood flow. The clutter signals may be an obstacle for accurately detecting a velocity of the blood flow.) The examiner considers a blood flow calculator as merely circuitry refer to (0008; a storage unit for storing qualification curve information for determining blood flow signals of the target object) wherein the blood flow is calculated. 
Although Lee discloses, power and velocity values associated with the second Doppler signal, refer to (Abstract; determining blood flow signals of the target object…calculate velocity and power components of the second Doppler signals), Lee fails to discloses a coordinate system associated with power values. This is taught by Pesque. Specifically, Pesque teaches , (Column 1 lines 49-53; Since, as mentioned above, Doppler echo signals emanate from both moving fluids and tissue, a power Doppler image can be formed representing both fluid flow Doppler power and tissue motion Doppler power.) Pesque further discloses determining power values of tissue with respect to a coordinate system in (Column 6 lines 9-13; The Doppler power estimates which have been identified by one of the above processes as resulting from moving tissue are coupled along with their spatial coordinates to the scan converter and display processor 34 which spatially arranges the Doppler power display values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to modify Lee’s blood flow calculator which calculates velocity and power components to include a coordinate system associated with the power value taught by Pesque, which would constitute a mere constructional change of Lee’s calculated velocity and power components of the second Doppler signal to calculate a coordinate system associated with power values. The motivation to do this would be to use known techniques of calculating velocity and power values to remove unwanted noise or signal to improve blood velocity values.
an adaptable threshold processor that generates, for each set of coordinates of the observation points, Lee fails to disclose an adaptable threshold processor to generate velocity. This is disclosed by Shibata. Shibata discloses in (0043; The image generator 17 converts the blood flow information and the tomographic image data represented by signal strings of scan lines into image data represented by the orthogonal coordinate system, wherein the blood flow information corresponds to the blank processor, 0028; The blank processor 143 stores a velocity threshold to obtain the velocity calculated by the calculator 142 as blood flow information…the blank processor 143 outputs a velocity equal to or above a new velocity threshold to the blood flow smoothing processor 144.) Note a blank processor has the same goal as an adaptable thresholder processor, both output velocity with respect to a velocity threshold. Threshold processing is a common technique in the field of the endeavor to filter signal, and therefore is not inventive. 
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Pesque Doppler signals to include a threshold hold processor to generate a velocity values taught by Shibata, which would constitute a mere constructional change of Lee’s Doppler signal which detects velocity of blood and tissue to include a threshold hold processor which generates values corresponding to a criteria such as a threshold. The motivation to do this would be to use known techniques to remove velocity values below a threshold thereby generating accurate blood velocity values. 


second velocity value data based on the first velocity value data and the tissue velocity value data, and 
Lee fail to disclose a second velocity value data to be based on the first velocity value data and the tissue velocity value data. This is taught by Tanaka’s patent. Specifically, Tanaka’s patent discloses a second velocity value data in Figure 2 considered as the calculate blood-flow vector-S4, which comprises the first velocity value data considered the blood flow velocity, similar to Lee’s blood flow velocity calculation discussed above, and the calculated tissue velocity. Specifically, Tanaka discusses in Column 6 lines 28-34-“ In the step S4, the blood-flow vector operation part 154 estimates a blood-flow vector, by using the tissue blood-flow boundary velocity (either one of the velocity 511 of the left-side tissue a and the velocity 512 of the right-side tissue b) calculated by the tissue velocity operation part 152, and the blood-flow velocity distribution information acquired by the Doppler velocity operation part 153.”)
Further Tanaka’s patent further discloses calculating the coordinates of tissue velocity assuming the depth direction of ultrasound beams as r-direction, interpreted as a coordinate, with Doppler refer to Column 7 lines 13-15-”velocity component v.sub.r(r, θ) in the beam direction obtained by the color Doppler imaging”, Also refer to Column 7 lines 7-10-“ Here, v.sub.θ(r) represents the velocity component in the direction orthogonal to the beam direction of the tissue blood-flow boundary velocity at the depth r, being calculated by the tissue velocity operation part 152 (step S2).” And in Column 7 lines 30-34-“Here, “v.sub.θa.sup.T(r)” represents the velocity component in the θ-direction (direction orthogonal to the beam) of the tissue blood-flow boundary velocity at the point a (depth r) being calculated in the step S2. In contrast, when the integration route is obtained from the opposite tissue interface (point b)”
a tissue velocity detector that generates tissue velocity value data by calculating velocity values for each
set of coordinates of observation points in the region of interest from the first complex Doppler signal sequence;
Further Lee teaches determining the velocity of the blood in paragraphs 0005 and claim 8 and in paragraph 0035-“The first Doppler signals may include the blood flow signals by the blood flow, the clutter signals by the motion of the blood vessel wall and the noise.” Lee teaches the principles of calculating blood flow via Doppler, a common practice in the field of the endeavor.” Further Lee discloses in paragraph 0005-“The Doppler signals may include a low frequency signal (so-called clutter signals) due to the motion of a cardiac wall or valve of a heart. The clutter signals may have amplitude, which is over 100 times than that of the blood flow signals indicative of velocities of the blood flow. The clutter signals may be an obstacle for accurately detecting a velocity of the blood flow.” Clutter signals suppress the motion of blood vessels (tissue) to improve the calculation of blood flow values. Therefore Lee discloses improving blood flow values with respect to tissue.
Lee fails to teach a tissue velocity detector that generates tissue velocity value data by calculating velocity values for each set of coordinates of the observation points in the region of interest for Lees first Doppler signal. Within the same field of endeavor Tanaka patent further teaches calculating the blood flow velocity and tissue velocity refer to Figure 2 below and Column 4 lines 33-35-“a tissue velocity operation part 152, a Doppler velocity operation part 153, a blood-flow vector operation part 154” Further Tanaka discloses calculating the coordinates of tissue velocity assuming the depth direction of ultrasound beams as r-direction, interpreted as a coordinate, with Doppler refer to Column 7 lines 13-15-”velocity component v.sub.r(r, θ) in the beam direction obtained by the color Doppler imaging”, Also refer to Column 7 lines 7-10-“ Here, v.sub.θ(r) represents the velocity component in the direction orthogonal to the beam direction of the tissue blood-flow boundary velocity at the depth r, being calculated by the tissue velocity operation part 152 (step S2).” And in Column 7 lines 30-34-“Here, “v.sub.θa.sup.T(r)” represents the velocity component in the θ-direction (direction orthogonal to the beam) of the tissue blood-flow boundary velocity at the point a (depth r) being calculated in the step S2. In contrast, when the integration route is obtained from the opposite tissue interface (point b)”
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Pesque as modified by Shibata Doppler signal of a first velocity and clutter signal which corresponds to the blood vessel and image generator, to include a second velocity value based on the first velocity value data and tissue velocity value data with respect to a coordinate system corresponding to a region of interest taught by Tanaka’s patent. The motivation to do this would be to use known techniques to determine the change in values of tissue velocities corresponding to exact positions with a display unit; thereby, improving removal of unwanted noise such as tissue to improve the blood velocity values and tissue velocity values. 	
Abstract; form a color Doppler image based on the calculated velocity and power components), but fails to disclose the following taught by Palti. 
second power value data by calculating a coefficient applicable to data in which the velocity values of the second velocity value data have an absolute value equal to or less than a velocity threshold, and multiplying the first power value data by the coefficient; and

Palti discloses a second power value data and a second power value data with respect to a second velocity. (Column 12 lines 36-45-“ identifying a first portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the audio frequency driving signal; comparing the identified first portion to a first reference; identifying at least one second portion of the power and velocity data that represents movement of interfaces between blood vessels in the lungs and alveolar air”) Further Palti discloses threshold of the power in (Column 2 lines 57-58-“total power in the at least one higher order harmonic is lower than a second threshold.”) Wherein the harmonic is considered a coefficient applicable to the data. 
Lee further discloses, an image generator that generates power Doppler image data based on the second power value data. Specifically, Lee discloses an image generator with color Doppler image data based on velocity value data, refer to the (Abstract; form a color Doppler image based on the calculated velocity and power components). But Lee fails to mention based on the second power value data. This is disclosed by Palti. Palti further discloses in (Column 2 Lines 62-67; a representation of the at least one second portion of the power and velocity data that corresponds to the at least one higher order harmonic may also be displayed.) The examiner notes a power Doppler is merely a common technique associated with Doppler and thus to claim a power Doppler to generate power values is to claim a known fact within in the field of the endeavor and is therefore not inventive. Palti further discloses in (Abstract; obtain power and velocity Doppler data).
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Pesque as modified by Shibata as modified by Tanka’s 
Palti fails to disclose for the second velocity value to have an absolute value equal to or less than a velocity threshold and multiplying the first power value data by the coefficient. Within the same field of endeavor Seo discloses dererming a value to be a value equal to or less than a velocity threshold. Specifically, Seo teaches in paragraph 0030-“Velocities below the threshold are removed or set to another value, such as zero. As another example, where the energy is below a threshold, the velocity value for the same spatial location is removed or set to another value, such as zero.” Also refer to paragraph 0054-“ Equal to the threshold may be mapped to either 0 or 1. The result is a binary mask as the filter. Values associated with sparkle are the only ones remaining or the only ones removed after filtering with the binary mask” Analyzing velocity values equal to or less than or more than a velocity threshold is a common practice in the field of the endeavor. The same principle can be applied to an absolute value since an absolute value is merely a value of velocity. In addition, since power and velocity are forms of energy the same principle can be applied to power values of tissue. 
It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Pesque as modified by Shibata as modified by Tanka’s patent as modified by Palti Doppler second velocity value to include second velocity value to have an absolute value equal to or less than a velocity threshold taught by Seo, since a mere constructional change to include a value equal to or less than a threshold comes within the scope of customary practice followed by those skilled in the art and there is not inventive. The motivation to do this would to use known techniques to remove unwanted noise such as tissue to improve the blood velocity values and tissue velocity values.


(0064; In this situation, a blood-flow vector three-dimensional effect 603 is estimated by using D(r) (≠0) (S52). The blood flow vector calculated in the step S4 may include various errors such as errors in measurement precision, in addition to errors caused by the blood-flow vector three-dimensional effect. Many of the errors, other than the errors caused by the blood-flow vector three-dimensional effect, may be included in both of the blood flow vectors used for subtraction.). Wherein S4 is interpreted as the second velocity value data as the calculated blood-flow vector S4 of Tanaka’s publication and Tanaka’s patent. Tanaka’s publication discloses formula 21 and 22 which are the products of multiplication of the velocity with a correction coefficient. Tanaka’s publication further discloses multiplication of a correction term C interpreted as a correction coefficient and velocity (0082; a three-dimensional effect of the blood flow vector calculated in the step S5, assumed as a correction term C) Refer to the formula 21 and 22 below: Since power and velocity are merely a form of energy the same method taught by Tanka publication can be applied to a first power value. 

    PNG
    media_image3.png
    268
    403
    media_image3.png
    Greyscale



It would have been obvious before the effective filing data of the claimed invention to a person having ordinary skilled in the art to modify Lee as modified by Pesque as modified by Shibata as modified by Tanka’s patent as modified by Palti as modified by Seo to include the teachings of Tanaka’s publication wherein coefficient 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-F 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas A Robinson/	Examiner, Art Unit 3793  

/KEITH M RAYMOND/                Supervisory Patent Examiner, Art Unit 3793